                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 SIOBHAN JAMES, on behalf of herself
                                  )
 and all others similarly situated,
                                  )
                                  )
      Plaintiff,                  )
                                  )                          Case No.: 1:20-cv-134
      v.                          )
                                  )                  PLAINTIFF’S COLLECTIVE AND
 PRS PARTNERS, LLC, d/b/a CAPITAL )                   CLASS ACTION COMPLAINT
 CABARET,                         )
                                  )
      Defendant.                  )
                                  )


       COMES NOW, Siobhan James (“Named Plaintiff”), on behalf of herself and all

others similarly situated, opt-in Plaintiffs and Rule 23 class members (collectively

“Plaintiffs”), by and through undersigned counsel, hereby sets forth this collective/class

action against Defendant PRS Partners, LLC, d/b/a Capital Cabaret, and alleges as follows:

                              PRELIMINARY STATEMENT

       1.       This action is brought individually and as a collective action seeking unpaid

minimum wages, unpaid overtime compensation, back-pay, restitution, liquidated

damages, reasonable attorney’s fees and costs, and all related penalties and damages under

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. Defendant had a systemic

company-wide policy, pattern, or practice of misclassifying employees as "independent

contractors."

       2.       This action is also brought individually and as a class action for payment of

all earned, accrued, and unpaid straight and overtime promised wages, and for other relief




       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 1 of 31
as appropriate, under the North Carolina Wage and Hour Act (“NCWHA”), N.C. Gen. Stat.

§ 95-25.6 et seq.

       3.     Defendant’s pay practices and policies were in direct violation of the FLSA

and the NCWHA. Accordingly, Plaintiffs seek unpaid straight and overtime compensation,

in addition to liquidated damages, attorneys’ fees and costs, prejudgment interest, and other

damages permitted by applicable law.

       4.     As a result of this policy, pattern, or practice of misclassification, Defendant

is legally responsible and now liable for failing to pay Plaintiffs and other similarly situated

individuals required wages under the Federal Fair Labor Standards Act (“FLSA”) and the

North Carolina Wage & Hour Act (“NCWHA”).

       5.     Named Plaintiff brings this action as a class and collective action against

Defendant seeking back-pay, restitution, liquidated damages, reasonable attorney’s fees

and costs, and all other relief that the Court deems just, reasonable and equitable in the

circumstances.

       6.     Plaintiff James also brings this action individually for assault, battery,

intentional and negligent infliction of emotional distress, negligent employment,

supervision and retention, and wrongful termination. As alleged with greater specificity

below, Defendant subjected Plaintiff James to verbal harassment and physical abuse, which

created a hostile work environment, leading to Plaintiff James being placed in a life-

threatening situation. When Plaintiff James complained about this situation and tried to

defend herself, Defendant took an unlawful adverse employment action against Plaintiff


                                               2


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 2 of 31
James. Accordingly, Plaintiff James seeks all available relief for these claims, including,

but not limited to, back pay, front pay, past pecuniary losses, prejudgment interest,

compensatory damages, punitive damages, attorney’s fees and costs, and all other relief

permitted by applicable law.

                              JURISDICTION AND VENUE

       7.     This Court has federal question jurisdiction pursuant to 29 U.S.C. § 1331,

based upon the claims brought under the FLSA, 29 U.S.C. § 201, et seq.

       8.     The United States District Court for the Middle District of North Carolina

has personal jurisdiction because Defendant’s principle place of business is located in

North Carolina and Defendant conducts business in North Carolina.

       9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c).

Plaintiff James is a resident of Greensboro, North Carolina, and some of her claims arose

in the Middle District of North Carolina. Additionally, Defendant regularly conducts

business within this judicial district.

       10.    The claims for violations of the NCWHA are based upon the statutory law

of the State of North Carolina.

       11.    Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 for the pendent

state claims under the NCWHA; negligent hiring, supervision, and retention; assault;

battery; intentional and negligent infliction of emotional distress; and wrongful

termination, because those state law claims arise out of the same nucleus of operative fact

as the FLSA claims.


                                            3


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 3 of 31
       12.    All of the alleged causes of action can be determined in this judicial

proceeding and will provide judicial economy, fairness, and convenience for the parties.

       13.    Upon information and belief, during the time period relevant to this action,

Defendant was an employer that employed Named and Putative Plaintiffs, pursuant to the

FLSA and NCWHA, in that Defendant, or its agents, held or implemented the power, inter

alia, to control the work performance of Named and Putative Plaintiffs, and Defendant

received the benefit of Named and Putative Plaintiffs’ labor.

                                        PARTIES

       14.    Named Plaintiff is an adult resident of State of North Carolina, residing at

6617 Nora Drive, Greensboro, North Carolina. She worked for Defendant from

approximately July 2016, until January 2018.

       15.    Plaintiff was employed by Defendant as an exotic dancer at Defendant’s

Capital Cabaret Gentlemen’s Club in Morrisville, North Carolina.

       16.    The FLSA collective action Opt-In and Putative Plaintiffs consist of

individuals who did work or have worked for Defendant at Capital Cabaret who were

classified as independent contractors, and who were suffered or permitted to work by

Defendant, at any time within the three (3) year period prior to joining this lawsuit under

29 U.S.C. § 216(b).

       17.    The NCWHA Rule 23 proposed class action members consist of individuals

who did work or have worked for Defendant at Capital Cabaret who were classified as

independent contractors, and who were suffered or permitted to work by Defendant, at any


                                             4


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 4 of 31
time within the two (2) year period prior to the filing of this lawsuit.

       18.    PRS Partners, LLC, d/b/a Capital Cabaret, is a limited liability company

formed in North Carolina and operates as a gentlemen’s club featuring female exotic

dancers. Defendant has been in business since 2010 and is located at 6713 Mt. Herman

Road, Morrisville, North Carolina 27560.

                                       COVERAGE

       19.    At all times material to this action, Defendant has acted, directly or

indirectly, in the interest of an employer or joint employer with respect to Plaintiffs.

       20.    At all times material to this action, Defendant was an employer within the

defined scope of the FLSA, 29 U.S.C. § 203(d).

       21.    At all times material to this action, Plaintiffs were individual employees

within the scope of the FLSA, 29 U.S.C. §§ 206 and 207.

       22.    At all times material to this action, Defendant was an enterprise engaged in

commerce or the production of goods for commerce as defined by the FLSA, 29 U.S.C. §§

203(s), 203(r), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person,

and in that said enterprise has had and has an annual gross volume of sales made or business

done of not less than $500,000.

                               FACTUAL ALLEGATIONS
       23.    At all relevant times, Defendant was in the business of operating a


                                              5


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 5 of 31
gentlemen’s club featuring female exotic dancers and at all times it was the job duty of

Plaintiffs to perform as a female exotic dancer for the club’s customers.

       24.    Plaintiffs were employed by Defendant as exotic dancers at Defendant’s

Capital Cabaret Gentlemen’s Club in Morrisville, North Carolina.

       25.    During the period of Plaintiffs’ employment, the number of shifts Plaintiffs

worked varied from week to week, ranging from 5-6 shifts or more.

       26.    Plaintiff James typically worked Tuesday through Saturday but would work

on Sunday at least once per month.

       27.    Plaintiff James would come in Tuesday through Thursday at 7:00 or 8:00

pm and work until 2:00 am or later. Fridays and Saturdays, she would come in at 7:00 or

8:00pm and work until 4:00am or later. On Sundays, James would come in at 7:00 or

8:00 pm and work until 2:00 am or later.

       28.    Defendant required Plaintiffs to work at least seven (7) hours per shift.

       29.    During the period of Plaintiffs’ employment, the exact number of hours

Plaintiffs worked varied from week to week. Workweek hours worked varied from as

low as 35 hours to as high as 48 hours per week. On average, Plaintiffs worked 42 hours

per week.

       30.    Plaintiffs were required to pay a “house fee” of $35 per shift, which would

increase $15 per hour that Plaintiffs were late for their shift. If Plaintiffs did not pay the

house fee, they were not allowed to work their shift.

       31.    Plaintiffs were expected, as a condition of their employment, to “tip out”


                                              6


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 6 of 31
several of Defendant’s employees at the end of each shift, including: managers,

bartenders, DJs, House Moms, valets, showgirls and bouncers.

       32.       These “tip-outs” consisted of at least 10% of Plaintiffs’ total floor and table

dance tips to each of the above listed employees working during each of Plaintiffs’ shifts,

with the exception that showgirls would typically get a $5.00 “tip-out” each.

       33.       Plaintiffs were told that it was in their best interest to “tip-out” managers at

the higher rate of 15%. Additionally, it was expected of Plaintiffs to “tip-out” the DJ

multiple times per shift, including payments of $30 or more in addition to the 10% “tip-

out” at the end of each shift.

       34.       Plaintiffs were told that if they did not “tip-out” these other employees at

the end of each shift, then Plaintiffs would suffer adverse employment actions, including

receiving fewer opportunities to interact with tipping customers, substandard floor and

stage placement, and/or no protection from abusive customers.

       35.       On average, Plaintiffs would “tip-out” between $75-$150 of their tips per

shift or more.

       36.       If Plaintiffs left before the scheduled end time of their shift, they were

required to pay Defendant between $75 to $125 as a penalty.

       37.       Defendant has possession, custody, and control of time and/or sign in and

out records and “house fee” payment records for Plaintiffs.

       38.       Agents on behalf of Defendant had actual knowledge of all hours Plaintiffs

worked each shift, as Defendant required Plaintiffs to “check in” upon arrival with the


                                                 7


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 7 of 31
employee working the “podium,” and then go to the House Mom at the end of their shift

to be “cleared” to leave. Actual knowledge of hours worked is also provided to shift-

managers monitoring and supervising Plaintiff’s work duties.

       39.    At no time during Plaintiffs’ period of employment did Defendant ever pay

Plaintiffs any wages for hours that Plaintiffs worked each week.

       40.    Defendant totally failed to pay wages or any kind of compensation to

Plaintiffs for work duties performed.

          MISCLASSIFICATION AS INDEPENDENT CONTRACTORS

       41.    Defendant misclassified Plaintiffs as independent contractors when each

individual should have been classified under the FLSA and NCWHA as an employee.

       42.    Defendant controlled all aspects of the job duties Plaintiffs performed inside

the club through employment rules and workplace policies.

       43.    Defendant controlled the method by which Plaintiffs could earn money at the

club by enforcing a dress code, establishing dance orders, setting customer prices on

private and semi-private exotic dances, and setting private and semi-private dance specials

and promotions for customers. At no time was a dancer’s pay tied to the income or profit

that Defendant received, and Plaintiffs never made a financial investment in Defendant or

any equipment belonging to Defendant.

       44.    Defendant required Plaintiffs to perform private and semi-private dances

under the pricing guidelines, policies, procedures, and promotions set exclusively by

Defendant.


                                             8


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 8 of 31
       45.    Defendant hired Plaintiffs and had the ability to discipline, fine, fire, and

adjust each individual’s work schedule.

       46.    Defendant, through supervisors and managers, supervised the duties of

Plaintiffs to make sure each individual’s job performance met Defendant’s standards.

       47.    Defendant conducted initial interviews and vetting procedures for Plaintiffs

and, at the club’s sole discretion, the club’s management and/or ownership could deny

Plaintiffs access or ability to dance and/or work at the club.

       48.    Defendant had the right to suspend or send Plaintiffs home and away from

the club if Plaintiffs or any other violated rules or policies or if the club’s ownership or

management, at its discretion, did not want Plaintiffs to work at the club.

       49.    Plaintiffs were not required to have or possess any requisite certification,

education, or specialized training as a condition of employment with Defendant, other

than three “etiquette” on-boarding trainings that Defendant required all new dancers to

take at the start of their employment. Defendant conducted all of these trainings.

       50.    In addition to failing to pay Plaintiffs wages for hours worked, Defendant

required Plaintiffs to pay the club or its ownership or management a house fee or kickback

of $35.00 or more for each shift Plaintiffs worked.

       51.    Without justification, Defendant regularly and customarily kept and/or

assigned to management tips and gratuities Plaintiffs received from customers.

       52.    Upon information and belief, Defendant and its ownership had actual or

constructive knowledge the club misclassified Plaintiffs as independent contractors, failed


                                              9


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 9 of 31
to pay them wages as required under the FLSA and NCWHA, unlawfully withheld or

assigned tips Plaintiffs received from customers, and unlawfully charged Plaintiffs

kickbacks, fines, and surcharges during their employment period.

       53.    Defendant has willfully violated the statutory rights of Plaintiffs under both

the FLSA and the NCWHA, resulting in damages to Plaintiffs in the form of unpaid

straight-time wages and unpaid overtime wages, in addition to liquidated damages,

attorneys’ fees and costs, prejudgment interest, and other damages permitted by applicable

law.

                   FLSA COLLECTIVE ACTION ALLEGATIONS
       54.    Named Plaintiff brings the First and Second Counts of the instant Complaint

as a collective action pursuant to 29 U.S.C. § 216(b), on behalf of herself and all similarly

situated employees.

       55.    Similarly situated employees, for purposes of the FLSA collective action

claims, include individuals who have worked for Defendant at any time within the three

(3) year period prior to joining this lawsuit under 29 U.S.C. § 216(b), who signed an

agreement to provide exotic dancing services to Defendant, and performed such services,

pursuant to that agreement, as independent contractors, and who have not been paid

minimum wage and overtime compensation.

       56.    Pursuit of this action collectively will provide the most efficient mechanism

for adjudicating the claims of Plaintiffs.

       57.    Named Plaintiff requests that she be permitted to serve as representative of


                                             10


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 10 of 31
those who consent to participate in this action, and that this action be conditionally certified

as a collective action pursuant to 29 U.S.C. § 216(b).

       58.     Pursuant to 29 U.S.C. § 216(b), attached to and filed with the instant

Complaint as Exhibit A, is a Consent to File Suit as Plaintiff executed by Named Plaintiff.

                      NCWHA CLASS ACTION ALLEGATIONS

       59.     Named Plaintiff brings the Third Count of the instant Complaint as a class

action pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure, on behalf

of herself and all similarly situated employees, for relief to redress and remedy

Defendant’s violations of the NCWHA, N.C. Gen. Stat. § 95-25.1, et seq.

       60.     Pursuit of this action as a class will provide the most efficient mechanism

for adjudicating the claims of Plaintiffs.

       61.     The Proposed Class: All individuals who signed an agreement to provide

exotic dancing services to Defendant, and performed such services, pursuant to that

agreement, as independent contractors in North Carolina, who were not paid their earned,

accrued, and promised wages, and unlawful deductions, including, but not limited to, any

straight and overtime wages consistent with N.C. Gen. Stat. 95-25.6 (requiring that all

earned and accrued wages be paid on an employee’s regular pay date) and N.C. Gen.

Stat. 95-25.13 (requiring the notification of wages and pay date in writing or through

postings, such as those relating to federal and state law during the two (2) years preceding

the filing of this action.

       62.     Numerosity: The proposed class is so numerous that the joinder of all such


                                              11


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 11 of 31
persons is impracticable, and the disposition of their claims as a class will benefit the

parties and the Court. While the exact number of class members is unknown to Named

Plaintiff at this time, upon information and belief, the class comprises at least three

hundred (300) individuals.

       63.      Common Questions Predominate: There is a well-defined commonality of

interest in the questions of law and fact involving and affecting the proposed class, and

these common questions of law and fact predominate over any questions affecting

members of the proposed class individually, in that all Plaintiffs have been harmed by

Defendant’s misclassification of employees as independent contractors. The common

questions of law and fact include, but are not limited to, the following:

             a. Whether all exotic dancers are “employees” for purposes of the North

                Carolina wage laws;

             b. Whether Defendant failed to pay Plaintiffs all of their earned and accrued

                wages, including, but not limited to, any promised straight or overtime

                wages, on their regular pay date, pursuant to N.C. Gen. Stat. §§ 95.25.6,

                for failure to comply with the promised payment of through mandatory

                notifications of the FLSA and NCWHA posters as required by 95-25.13;

             c. Whether Defendant compensated Plaintiffs for all of their hours worked;

             d. Whether Defendant lawfully deducted from Plaintiffs’ wages, in

                accordance with N.C. Gen. Stat. § 95-25.8 and 13 N.C. Admin. Code 12 §

                .0305(g).


                                             12


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 12 of 31
        64.   Typicality: The claims of Named Plaintiff are typical of the claims of each

proposed class member, and the relief sought is typical of the relief which would be

sought by each member of the class in separate actions. All putative class members were

subject to the same compensation practices of Defendant, as alleged herein, of failing to

pay employees all of their earned and accrued wages pursuant to N.C. Gen. Stat. § 95-

25.6.    Defendant’s compensation policies and practices affected all putative class

members similarly. Named Plaintiff and members of the proposed class sustained similar

losses, injuries, and damages arising from the same unlawful policies, practices, and

procedures.

        65.   Adequacy of Representation: Named Plaintiff is able to fairly and

adequately protect the interests of all members of the proposed class, and there are no

known conflicts of interest between Named Plaintiff and members of the proposed class.

Named Plaintiff has retained counsel who is experienced and competent in both wage

and hour law and complex class action litigation.

        66.   Superiority: A class action is superior to other available means for the fair

and efficient adjudication of this controversy. Individual joinder of all class members is

impracticable. Class action treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the unnecessary duplication of effort and expense that numerous individual

actions engender. Because the losses, injuries and damages suffered by each of the

individual class members may be small for some in the sense pertinent to the class action


                                            13


        Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 13 of 31
analysis, the expenses and burden of individual litigation would make it extremely

difficult or impossible for the individual class members to redress the wrongs done to

them.

        67.   On the other hand, important public interests will be served by addressing

the matter as a class action. The cost to the court system and the public for the

adjudication of individual litigation and claims would be substantially greater than if the

claims are treated as a class action. Prosecution of separate actions by individual

members of the proposed class would create a risk of inconsistent and/or varying

adjudications with respect to the individual members of the class, establishing

incompatible standards of conduct for Defendant, and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they are

not parties. The issue in this action can be decided by means of common, class-wide

proof. In addition, if appropriate, the Court can and is empowered to fashion methods to

efficiently manage this action as a class action.

        68.   Public Policy Considerations: Defendant violated the NCWHA. Just as

current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation, former employees may also be fearful of bringing claims because doing so

can harm their employment, future employment, and future efforts to secure employment.

Class action lawsuits provide class members who are not named in the Complaint a

degree of anonymity, which allows for vindication of their rights while eliminating or

reducing these risks.


                                            14


        Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 14 of 31
 NEGLIGENT SUPERVISION, ASSAULT, BATTERY, INTENTIONAL AND
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS, AND RETALIATION
                   FACTUAL ALLEGATIONS
       69.    In approximately January 2018, Plaintiff James’ manager at Capital Cabaret,

Tim Koller, verbally and physically accosted Plaintiff James while she was working.

       70.    While Plaintiff James was surrounded by clients whom she was dancing for,

Tim approached Plaintiff James in a threatening manner and yelled at her that she was a

“stupid black bitch” and ordered her to immediately leave the club.

       71.    Plaintiff James then attempted to gather her possessions and talk to the

“House Mom” upstairs about Tim’s actions, but before she could reach the stairs, Tim

suddenly grabbed Plaintiff James and pulled her back.

       72.    Plaintiff James attempted to grab a door handle to prevent from falling, but

Tim then used his brute strength to slam Plaintiff James on the ground, where Tim then

held her down by her neck.

       73.    Plaintiff James, terrified by Tim’s actions and gasping for air, yelled out for

someone to call 911.

       74.    Tim then physically picked up Plaintiff James and threw her out of the club

and into the parking lot.

       75.    At this time, Plaintiff James was essentially naked, Ms. James then rushed to

put on a dress that she was holding to cover herself up.

       76.    Despite Plaintiff James’ attempts to gather her possessions and talk to the

“House Mom,” Tim prevented her from doing so by physically restraining her, slamming


                                             15


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 15 of 31
her to the ground, holding her down by her neck, and picking her up and throwing her out

of the club.

       77.     Tim then ordered that she leave the premises, but Plaintiff James requested

to wait for the police to arrive before she left.

       78.     Upon hearing this, Tim again became enraged, grabbed Plaintiff James by

the neck, and slammed her on the pavement.

       79.     Choking and gasping for air, Plaintiff James attempted to defend herself and

break free by grabbing her shoes and hitting Tim.

       80.     After eventually breaking free, Tim then warned Plaintiff James that she

“better not come back around here” and “I better not see you again.”

       81.     Plaintiff James understood Tim’s remarks to mean that he was terminating

her employment relationship with Defendant.

       82.     Throughout Plaintiff James’ employment with Defendant, she was aware of

numerous other incidents of verbal and physical abuse by Tim to other female employees.

       83.     Several employees, including Plaintiff James, complained about Tim’s

behavior and violent tendencies to Defendant, including the “House Mom.”

       84.     Defendant ignored the complaints and took no action to correct the situation

or Tim’s behavior.

       85.     After reporting the incident to Defendant, Plaintiff James was informed that

the security cameras in the club were not working at the time of the incident and nothing

could be done.


                                               16


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 16 of 31
       86.     Plaintiff James left the scene bruised, battered, and in a state of shock. She

wanted to press charges against Tim but was afraid that Tim might find her and hurt her

again if she did so.

       87.     The day after the incident, Plaintiff James went to the hospital where she was

treated for the physical injuries resulting from Tim’s attack. She is still paying for this

treatment in monthly installments.

       88.     Plaintiff James remains traumatized by Tim’s attack, and suffered fear and

emotional distress resulting from the harassment and threats and from the assault, with

symptoms including, but not limited to, headaches, insomnia, nightmares, depression, and

anxiety.

                                     COUNT ONE
                      Violation of the Fair Labor Standards Act
                               29 U.S.C. §§ 203(m), 206
             (Unlawful Tip Deductions and Failure to Pay Minimum Wage)
                    (On Behalf of Named, Opt-In, and Putative Plaintiffs)

       89.     Named Plaintiff incorporates by reference all preceding paragraphs as if the

same were repeated here verbatim.

       90.     Pursuant to the FLSA, 29 U.S.C. § 206, employers must pay non-exempt

employees a minimum wage of $7.25 per hour for all hours worked.

       91.     The FLSA, 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59, provides an

exception to the aforementioned minimum wage rate of $7.25 per hour, allowing certain

employers to take a “tip credit,” and count tips received by eligible employees toward

the employer’s minimum wage obligations, with a maximum credit claimed for each


                                             17


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 17 of 31
 employee of $5.12 per hour.

     92.      In order to lawfully utilize the tip credit allowance, the FLSA, 29 U.S.C. §

203(m), requires in part that “all tips received by [each] employee [be] retained by the

employee.”

     93.      The FLSA prohibits a taking or assignment by Defendant or its management

or non-customarily tipped employees of tips or gratuities received by tipped employees

from customers.

     94.      As set forth above, Defendant failed to pay Named Plaintiff and other

similarly situated individuals minimum wage compensation as required by the FLSA.

    95. As set forth above, Defendant unlawfully kept and/or assigned tips and gratuities

Plaintiff and other similarly situated individuals received from customers.

       96.    Without the benefits of the tip credit provision, Defendant must pay Plaintiffs

an hourly rate the statutory minimum wage of $7.25 per hour for all hours worked, without

any credit for the tips received by Plaintiffs.

       97.    As set forth above, Defendant willfully failed to pay Plaintiffs the statutory

minimum wage rate by misclassifying them as independent contractors.

     98.      The foregoing conduct, as alleged above, constitutes willful violations of the

FLSA within the meaning of 29 U.S.C. § 255(a), which permits the recovery of unpaid

minimum wages for up to three (3) years, rather than two (2) years.

     99.      Similarly, for the reasons stated above, Defendant cannot affirmatively

defend its failure to pay the appropriate minimum wage rate as having been done in good


                                              18


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 18 of 31
faith, entitling Plaintiffs to liquidated damages in an amount equal to the amount of unpaid

wages under 29 U.S.C. § 216(b).

   100.       As such, Plaintiffs seek to recover from Defendant the following damages:

           a. Minimum wages due;

           b. Liquidated damages in an equal amount;

           c. Reasonable attorneys’ fees and costs; and

           d. All other legal and equitable relief as the Court deems just and proper.

                                     COUNT TWO
                       Violation of the Fair Labor Standards Act
                                     29 U.S.C. § 207
                        (Failure to Pay Proper Overtime Wage)
                  (On Behalf of Named, Opt-In, and Putative Plaintiffs)

  101.        Named Plaintiff incorporates by reference all preceding paragraphs as if the

same were repeated here verbatim.

    102.      Pursuant to the FLSA, 29 U.S.C. § 207, an employer must pay non-exempt

employees at one and one-half (1.5) their regular hourly rate for all hours worked over

forty (40) in a single workweek.

   103.       Plaintiffs regularly worked between thirty-five (35) and forty-eight (48)

hours per week.

  104.        Without the benefit of the tip credit provision, for the reasons stated above,

 Defendant must pay Plaintiffs for all overtime hours worked at a rate of one and one-

 half (1.5) their appropriate regular hourly wage of $7.25 per hour, equal to $10.88 per

 hour for all hours worked over forty (40) each week.


                                            19


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 19 of 31
     105.      Defendant willfully failed to pay Plaintiffs the proper amount for all hours

worked over forty (40) in a single workweek for the reasons stated above.

      106.     The foregoing conduct, as alleged above, constitutes willful violations of

the FLSA within the meaning of 29 U.S.C. § 255(a), which permits the recovery of unpaid

overtime wages for up to three (3) years, rather than two (2) years.

      107.     Similarly, for the reasons stated above, Defendant cannot affirmatively

defend their failure to pay appropriate overtime wages as having been done in good faith,

entitling Plaintiffs to liquidated damages in an amount equal to the amount of unpaid

overtime wages under 29 U.S.C. § 216(b).

  108.         As such, Plaintiffs seek to recover from Defendant the following damages:

            e. Overtime wages due;

            f. Liquidated damages in an equal amount;

            g. Reasonable attorneys’ fees and costs; and

            h. All other legal and equitable relief as the Court deems just and proper.

                                      COUNT THREE
                    Violation of the North Carolina Wage and Hour Act
                        N.C. Gen. Stat. §§ 95-25.6, 95-25.8, 95-25.13
         (Invalid or Unauthorized Deductions from Tips and/or Promised Straight
                                and Overtime Wages)
                   (On Behalf of Named, Opt-In, and Putative Plaintiffs)

      109.      Named Plaintiff incorporates by reference all preceding paragraphs as if

the same were repeated here verbatim.

      110.     At all relevant times, Defendant have employed, and/or continue to employ

Plaintiffs within the meaning of the NCWHA.
                                             20


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 20 of 31
    111.       Defendant employed Plaintiffs within the State of North Carolina.

     112.      Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.8, and the accompanying

regulation, 13 N.C. Admin. Code 12 § .0305(g), “If an employer withholds or diverts

wages for purposes not permitted by law, the employer shall be in violation of G.S. 95-

25.6 . . . even if the employee authorizes the withholding in writing pursuant to G.S. 95-

25.8(a), because that authorization is invalid.”

      113.     The NCWHA further prohibits a taking or assignment by Defendant or its

management or non-customarily tipped employees of tips or gratuities received by tipped

employees from customers.

     114.      Regardless of whether Defendant may have received authorization

otherwise in compliance with N.C. Gen. Stat. § 95-25.8(a), Defendant withheld Plaintiffs’

wages “for purposes not permitted by law,” as provided above, and are therefore liable for

these unlawful withholdings.

     115.      Defendant unlawfully withheld and diverted funds from the compensation

earned by Plaintiffs for an improper purpose, to offset Defendant’s business expenses,

including, but not limited to, the cost of employing other workers, in direct violation of

the NCWHA.

     116.      Additionally, pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.8(a)(3), an

employer may only withhold or divert any portion of an employee’s wages, “when the

amount of the proposed deduction is not known and agreed upon in advance,” after

meeting several requirements, including, but not limited to: (1) receiving written


                                             21


       Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 21 of 31
authorization from each employee; (2) providing the reason for each deduction; (3)

providing advance written notice of the actual amount to be deducted; and (4) providing

written notice to employees of their right to withdraw authorization.

   117.      Beyond withholding Plaintiffs’ wages “for purposes not permitted by law,”

Defendant violated N.C. Gen. Stat. § 95-25.8(a)(3) by not receiving sufficient

authorization from Plaintiffs, including, but not limited to, failing to provide advance

written notice of the actual amount to be deducted, or failure to provide written notice

of employees’ right to withdraw authorization.

   118.      As a result of Defendant’s unlawful policies and practices, Plaintiffs have

been deprived of compensation due and owing.

   119.      Consistent with the above, Defendant failed to pay Plaintiffs all owed

promised and earned wages, in violation of N.C. Gen. Stat. § 95-25.6.

  120.       For the reasons stated above, Defendant cannot affirmatively defend its

NCWHA violations as having been done in good faith, entitling Plaintiffs to liquidated

damages in an amount equal to the amount of unlawful deductions, straight and promised

overtime wages consistent with § 95-25.6 and § 95-25.13, notification of payment of

wages as required by federal and state law postings. All such damages are recoverable

under N.C. Gen. Stat. § 95-25.22(a1).

   121.      As such, Plaintiffs seek to recover from Defendant the following damages:

          i. Misappropriated and/or unlawfully deducted wages;

          j. Unpaid promised straight and overtime wages through posting


                                           22


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 22 of 31
              requirements;

          k. Liquidated damages in an equal amount;

          l. Reasonable attorneys’ fees and costs;

          m. Prejudgment interest; and

          n. All other legal and equitable relief as the Court deems just and proper.

                                 COUNT FOUR
                 Negligent Employment, Supervision, and Retention
                           North Carolina Common Law
                            Brought by Plaintiff James
       122.   Plaintiff James incorporates by reference all preceding paragraphs as if the

same were repeated here verbatim.

       123.   Defendant owed a duty to Plaintiff James to exercise reasonable care in its

hiring, supervision, and retention of its employees, in order to protect Plaintiff from the

wrongful conduct of their employees, including, but not limited to, Tim Koller.

       124.   Tim was an incompetent employee in that Defendant’s employment and

retention of him was dangerous to fellow employees, especially given his position of power

over them as a manager.

       125.   Defendant knew and/or had a reason to know of Tim’s incompetency, in that

Plaintiff James and other employees repeatedly complained to Defendant’s management,

including the “House Mom,” of Tim’s harassing, threatening, and violent behavior.

       126.   Defendant violated its duty of care in hiring, supervising, and retaining Tim,

who subjected Plaintiff James to the aforementioned abuses, by failing to properly train

and supervise him regarding policies prohibiting discrimination and harassment, failing to

                                            23


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 23 of 31
enforce or implement any such policies, failing to supervise its employees to ensure no

such conduct would occur, failing to take action after being alerted to such conduct, and

retaining Tim, despite his unlawful acts and improprieties.

       127.   As a proximate result of the negligence of Defendant, Tim committed a

multitude of tortious acts against Plaintiff James, as alleged herein, including, but not

limited to, physical assault and battery, threats of imminent bodily harm or death,

intentional and/or negligent infliction of emotional distress, and creation of a hostile

working environment through constant beratement and threats, racial harassment, and

explicit and obscene language.

       128.   As a proximate result of the negligence of Defendant, Plaintiff James has

been injured and suffered damages, including lost income and benefits, loss of reputation,

emotional distress and mental anguish, humiliation, inconvenience, and loss of enjoyment

of life. Accordingly, Plaintiff James is entitled to compensatory damages under North

Carolina law, and interest pursuant to N.C. Gen. Stat. § 24-5(b).

       129.   The actions of Defendant constituted gross negligence and reckless

indifference of the rights of Plaintiff James, entitling Plaintiff James to punitive damages

pursuant to Chapter 1D of the North Carolina General Statutes.

                                    COUNT FIVE
                                       Assault
                             North Carolina Common Law
                              Brought by Plaintiff James
       130.   Plaintiff James incorporates by reference all preceding paragraphs as if the

same were repeated here verbatim.

                                            24


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 24 of 31
       131.   Tim, an employee of Defendant, intentionally placed Plaintiff James in

reasonable fear of imminent bodily harm, and she did, in fact, fear bodily harm, when Tim

chased Plaintiff James around the workplace and repeatedly physically abused her,

including when Tim slammed Plaintiff James several times on the floor of the workplace

and pavement of the parking lot, when Tim held Plaintiff James down on the ground by

her neck rendering her unable to breath and gasping for air, and when Tim repeatedly

threatened Plaintiff James through physical violence and verbal abuse, including telling

Plaintiff James that she was a “stupid black bitch.”

       132.   Plaintiff James’ fear and apprehension was a product of Tim’s intentional

actions.

       133.   Tim committed these acts while serving as an employee of Defendant.

Plaintiff James and other employees reported Tim’s behavior to Defendant, which took no

action to prevent this behavior. Accordingly, Defendant ratified Tim’s conduct.

       134.   Plaintiff James suffered fear and emotional distress as a result of these

actions, and is entitled to compensatory damages under North Carolina law, and interest

pursuant to N.C. Gen. Stat. § 24-5(b).

       135.   Defendant’s acts constituted willful, wanton, and malicious conduct,

entitling Plaintiff James to punitive damages pursuant to Chapter 1D of the North Carolina

General Statutes.

                                    COUNT SIX
                                       Battery
                             North Carolina Common Law
                              Brought by Plaintiff James
                                            25


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 25 of 31
       136.   Plaintiff James incorporates by reference all preceding paragraphs as if the

same were repeated here verbatim.

       137.   Tim, an employee of Defendant, intentionally and offensively touched

Plaintiff James, without her permission, when he slammed Plaintiff James into the floor of

the workplace and parking lot and held Plaintiff James down on the floor by her neck,

causing her to choke and gasp for air.

       138.   Tim committed this act while serving as an employee of Defendant. Plaintiff

James and other employees reported Tim’s behavior to Defendant, which took no action to

prevent this behavior. Accordingly, Defendant ratified Tim’s conduct.

       139.   Plaintiff James suffered fear and emotional distress as a result of these

actions, and is entitled to compensatory damages under North Carolina law, and interest

pursuant to N.C. Gen. Stat. § 24-5(b).

       140.   Defendant’s acts constituted willful, wanton, and malicious conduct,

entitling Plaintiff James to punitive damages pursuant to Chapter 1D of the North Carolina

General Statutes.

                                   COUNT SEVEN
                      Intentional Infliction of Emotional Distress
                            North Carolina Common Law
                              Brought by Plaintiff James
       141.   Plaintiff James incorporates by reference all preceding paragraphs as if the

same were repeated here verbatim.

       142.   The conduct of Tim, ratified by Defendant, as alleged above, including, but

not limited to, physical assault and battery, constant beratement and ridicule, threats of

                                           26


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 26 of 31
serious bodily injury and/or death, and offensive and demeaning racial harassment,

constitutes extreme and outrageous behavior, exceeding all bounds of a civilized society.

       143.   The conduct of Tim, ratified by Defendant, as alleged above, was intended

to cause Plaintiff James to suffer severe emotional distress, or was carried out in reckless

disregard as to whether it would inflict severe emotional distress upon Plaintiff James, or

was certain or substantially certain to result in severe emotional distress on the part of

Plaintiff James.

       144.   The conduct of Tim, ratified by Defendant, as alleged above, was foreseeable

to cause, and did in fact proximately cause, Plaintiff James to suffer from severe emotional

distress, mental anguish, humiliation, embarrassment, and pain. Accordingly, Plaintiff

James is entitled to compensatory damages under North Carolina law, and interest pursuant

to N.C. Gen. Stat. § 24-5(b).

       145.   These acts were committed by Tim while he served as an employee of

Defendant and while acting within the scope of his employment, and Defendant further

ratified Tim’s behavior by taking no action to prevent it.

                                   COUNT EIGHT
                       Negligent Infliction of Emotional Distress
                            North Carolina Common Law
                              Brought by Plaintiff James
       146.   Plaintiff James incorporates by reference all preceding paragraphs as if the

same were repeated here verbatim.

       147.   The conduct of Tim, ratified by Defendant, as alleged above, including, but

not limited to, physical assault and battery, constant beratement and ridicule, threats of

                                             27


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 27 of 31
serious bodily injury, and offensive and demeaning racial harassment, constitutes negligent

conduct, as Tim was Plaintiff James’ manager, and Defendant was aware of the conduct,

but failed to take any reasonable preventative or anticipatory action to protect Plaintiff

James.

         148.   The conduct of Tim, ratified by Defendant, as alleged above, was reasonably

foreseeable to cause Plaintiff James to suffer severe emotional distress.

         149.   As a proximate result of Defendant’s negligence, as alleged above, Plaintiff

James suffered from severe emotional distress, mental anguish, humiliation,

embarrassment, and pain.        Accordingly, Plaintiff James is entitled to compensatory

damages under North Carolina law, and interest pursuant to N.C. Gen. Stat. § 24-5(b).

         150.   These acts were committed by Tim while he served as an employee of

Defendant and while acting within the scope of his employment, and Defendant further

ratified Tim’s behavior by taking no action to prevent it.

         151.   Defendant’s acts constituted gross negligence and reckless indifference to

the rights of Plaintiff James, entitling Plaintiff James to punitive damages pursuant to

Chapter 1D of the North Carolina General Statutes.

                                   COUNT NINE
            Wrongful Discharge in Violation of North Carolina Public Policy
                           North Carolina Common Law
                             Brought by Plaintiff James
         152.   It is the public policy of the State of North Carolina, as expressed in, inter

alia, N.C. Gen. Stat. §§ 143-422.2, Article I, Section 1 of the North Carolina Constitution,

and ubiquitously throughout the statutes and laws of this State, that employees be free from

                                              28


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 28 of 31
assault, battery, racial harassment, discrimination, and retaliatory treatment in their

employment.

       153.   The termination of Plaintiff James’ employment, resulting from her

complaints and suffering related to the acts of racial harassment, assault, and battery, was

wrongful as against the public policy of the State of North Carolina.

       154.   Such termination proximately caused Plaintiff James to suffer emotional

distress and other losses, as described above. Accordingly, Plaintiff James is entitled to

compensatory damages under North Carolina law, and interest pursuant to N.C. Gen. Stat.

§ 24-5(b).

       155.   Defendant’s acts constituted willful, wanton, and malicious conduct,

entitling Plaintiff James to punitive damages pursuant to Chapter 1D of the North Carolina

General Statutes.


                                   RELIEF SOUGHT

       WHEREFORE, Named Plaintiff, and all those similarly situated, collectively pray

that this Honorable Court:

       1. Issue an Order certifying this action as a collective action under the FLSA, and

designate Named Plaintiff as a representative of all those similarly situated under the FLSA

collective action;

       2. Issue an Order certifying this action as a class action under the NCWHA, and

designate Named Plaintiff as a representative on behalf of all those similarly situated under

the NCWHA class;

                                             29


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 29 of 31
      3. Award Named Plaintiff and all those similarly situated actual damages for all

unpaid and misappropriated wages found due to Named Plaintiff and those similarly

situated, and liquidated damages equal in amount, as provided by the NCWHA, N.C. Gen.

Stat. § 95-25.22(a1), and pursuant to the FLSA, 29 U.S.C. § 216(b);

      4. Award Named Plaintiff and all those similarly situated pre- and post-judgment

interest at the statutory rate, as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(a),

and pursuant to the FLSA, 29 U.S.C. § 216(b);

      5. Award Named Plaintiff and all those similarly situated attorneys’ fees, costs, and

disbursements as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(d), and pursuant

to the FLSA, 29 U.S.C. § 216(b); and

      6. Award Plaintiff James all back pay, front pay, and past pecuniary losses due as a

result of Defendant’s unlawful acts;


      7. Award Plaintiff James all compensatory damages due as a result of Defendant’s

unlawful acts;


      8. Award Plaintiff James all consequential damages due as a result of Defendant’s

unlawful acts;

      9. Award Plaintiff James punitive damages for Defendant’s malicious, reckless, or

grossly negligent conduct;

      10. Award Plaintiff James all costs incurred in the prosecution of this action,

including reasonable attorney’s fees;


                                           30


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 30 of 31
      11. Award Plaintiff James pre-judgment interest; and


      12. Award Plaintiff and all those similarly situated further legal equitable relief as

this Court deems necessary, just and proper.

                          DEMAND FOR TRIAL BY JURY
      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Named Plaintiff

hereby demands a trial by jury on all issues so triable.

      Respectfully submitted this, February 11, 2020.

                                          /s/ Gilda A. Hernandez
                                          Gilda A. Hernandez (NCSB No. 36812)
                                          THE LAW OFFICES OF GILDA A.
                                          HERNANDEZ, PLLC
                                          1020 Southhill Dr., Ste. 130
                                          Cary, NC 27513
                                          Tel: (919) 741-8693
                                          Fax: (919) 869-1853
                                          ghernandez@gildahernandezlaw.com

                                          /s/ Gregg C. Greenberg, Esq.
                                          Gregg C. Greenberg, Esq.
                                          (To be Admitted by Pro Hac Vice)
                                          ZIPIN, AMSTER & GREENBERG, LLC
                                          8757 Georgia Avenue, Suite 400
                                          Silver Spring, Maryland 20910
                                          (301) 587-9373 (ph)
                                          Email: GGreenberg@ZAGFirm.com

                                          Attorneys for Plaintiffs




                                            31


      Case 1:20-cv-00134-UA-LPA Document 1 Filed 02/11/20 Page 31 of 31
